Title: Abigail Adams to Mary Smith Cranch, 7 January 1785
From: Adams, Abigail
To: Cranch, Mary Smith


     
      No. 5.
      My Dear Sister
      Auteuil Janry 7 1785
     
     Your kind Letter of November 6, I received the 4 of Jan’ry. I hope you have received my September Letters which were so unfortunate as to be put on Board a vessel which Mr. Tracy thought would convey them sooner than Lyde, but which I find had not reach’d you when you wrote me; by Mr. Jackson who left Paris in December I wrote 12 Letters which were to be put on Board Captain Young, one of the packets addresst to Mr. Cranch, in which was a peice of sattin for you; and Some Money which I requested you to dispose of, I desired Captain Young by a card, which I wrote to him; to put that into his trunk and to deliver it himself: which I hope he has done. Mr. John Appleton has ben here for 3 weeks, and I expect him with other Company to dine with us to day: he will go on twesday to London and I am very desirious of getting my letters ready to send by him.
     I wrote you so lately that I have nothing material to entertain you with: even the common topick of conversation, the Weather, were I to discribe it as I find it, would rather Serve to make you gloomy than Cheerful, yet the present Beautifull Sunshine which invigorates my Heart, almost tempts me to pass over, the last ten days of fog and clouds and rain, and the ten which will probabily succeed according to the custom of the present Winter, this one Days clear Sky. I think I had rather feel our severe frosts, and see our hills and Feilds glittering and sparkling with Snow; in the clear Sun beams; and the delightfull azure which paints our Sky; than this more temperate climate; which has so much more Shade than light. The parisians have certainly a better excuse for continually seeking amusements; than our Country will be ever able to produce. The suicide which is so frequent in London I have heard attributed to the everlasting fogs of that Island. There is no object in nature so exhilarating to the Spirits, or so invigorating to the animal as well as the Natural World, as that Glorious Luminary which was worshiped by the Heathens as a deity, and is truly one of the most magnificent productions of the Great architect.
     I am sorry to find that there is such a prodigious Dearth of Clerical Genius in our Country as to tempt, one church to rob an other. I have no personal acquaintance with the Gentleman who is called to set in the seat of the late Dr. Cooper, to supply his place will be no easy matter. There are some stars which shine best in their own Hemisphere, and I rather think from the Character I have heard of that Gentleman, that his wisest course would be to imitate those stars which are fixed. The Church over which our dear parent so happily presided, have my good wishes for their prosperity, and I feel an affection towards them, not for having my birth amongst them but because they are the Sheep of a Shepherd who was every way dear to me.
     With those Letters which went by Captain Young was one to Mr. Cranch; from the Dutch Merchants; which they enclosed to Mr. Adams with bitter complaints; that they had not received any letters from Mr. Cranch for a long time: they had received remittances; but they know not the state of their affairs: what goods remained unsold, nor what best suited the American Market. Mr. Cranch will look into these matters and satisfy them; as soon as possible. There is such a crumbling to pieces of the merchants every where, that I suppose they feel allarmed. Unless the price of goods rise with you, they that have the least to do with trade are the best off. I should think myself very well off to purchase goods here as I could in America. Every article which goes into Paris pays a heavy Duty. From thence I am obliged to supply myself. In the Seaports and the manufacturing towns I suppose they are more reasonable. The few articles I left at home, I am very glad I did not part with.
     Mr. Adams desires to be rememberd both, to Mr. Cranch and the rest of the family. Continue to write to me by every opportunity, and believe me most tenderly and affectionately Your Sister
     
      Abigail Adams
     
    